DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 9/23/2021 for application 16799083.  Claim 7 is canceled by Applicant.  Claims 9-10 are newly presented by Applicant.  Claims 1-6 & 8-10 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been fully considered and are persuasive in view of Applicant’s amendments to the claim.  
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Balich on 11/5/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 7, after “the combustor”, delete “wall;”, insert - - wall, the annular quench aperture body 
	
	being rigidly connected to the heat shield - -.

In claim 3, at line 3, after “the” and before “facets”, insert - - plurality of - -.


Allowable Subject Matter
Claims 1-6 & 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the annular quench aperture body is rigidly connected to the heat shield.
Aside from the prior art cited in the non-final Office action, mailed 6/23/2021, the closest prior art is Kenworthy GB 2017827 (copy provided by Applicant with IDS filed 2/24/2020).  Kenworthy teaches the combustor wall (Fig. 5) with a lateral distance of an annular quench aperture body varying around the aperture, the lateral distance being measured in a reference plane vertically between the shell and heat shield (lateral distances between inner and outer surfaces of the quench aperture body vary in a plane parallel to 13 and 14 and positioned therebetween), the annular quench aperture body being configured to move relative to the shell (see sliding connection to 13 at 33).  Kenworthy further teaches the annular quench aperture body 26 is permitted to move with respect to the heat shield 14 (p. 2, ll. 67-78).  Thus, Kenworthy fails to teach the annular quench aperture body is rigidly connected to the heat shield.
Regarding Independent Claim 8, the prior art fails to teach, in combination with the other limitations of the claim, the polygonal and circular cross-sectional geometries and the sliding contact of the annular quench aperture body with the shell.  Applicant’s arguments filed 9/23/2021, concerning the prior art cited in the non-final Office action, are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741